DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-12,18-20 and amended claims 13-17 in the reply filed on 12/10/2021 is acknowledged.
Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, the limitation “formed us” in line 3 could be amended to “formed using” to accurately reflect the claim scope.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “correspond” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “to be in comparison/to be in similarity” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).


Claim(s) 1, 4, 6, 8, 12, 13-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 5,808,354 hereinafter Lee).
Regarding Claim 1, Lee in Fig 10 discloses: A wire-bond, comprising: 
a bond point that bonds a first wire (102) having a first diameter to a surface, the bond point including a heel portion (See Fig 10); and 
a capping-bond point (100) that bonds a second wire (106) having a second diameter to the bond point, the capping-bond point configured to fixedly couple the heel portion of the bond point against the surface (Col 6 lines 35-63). Examiner notes that the claim does not specify that the first diameter and the second diameter have different values and hence Lee recites all limitations of claim 1.

Regarding Claim 4, Lee in Fig 10 discloses: The wire-bond according to claim 1, wherein: the bond point (heel of bond wire 102) is formed using a wire-bonding machine in a first configuration (wedge bonding) and the capping-bond point (Ball of bond wire 106) is formed us the wire-bonding machine in a second configuration (ball bonding).

Regarding Claim 6, Lee in Fig 10 discloses: The wire-bond according to claim 1, wherein: the capping-bond point (ball of 106) covers the heel portion (heel of wedge bond for 102), a bond portion (portion between 102 and ball of 102), and a wire portion (102) of the bond point (See Fig 10).

Regarding Claim 8, Lee in Fig 10 discloses: The wire-bond according to claim 1, wherein: the first diameter (diameter of 102) corresponds to a dimension of a die pad (bond pad on semiconductor die being connected via bond wire 102) on a die (semiconductor die) (Col 2 lines 15-30). Examiner notes that Lee discloses that the bond wire 102/106 are used to connect a semiconductor die to a lead frame and hence the diameter of bond wire 102 corresponds to the size of bond pad on semiconductor die being connected. Note that “corresponding” is being interpreted broadly per MPEP 2111 and 2111.01.

Regarding Claim 12, Lee in Fig 10 discloses: The wire-bond according to claim 1, wherein: a breaking force resulting from a pull test of the wire-bond is increased by the capping- bond point (Col 6 lines 48-63) due to prevention of heel cracking as disclosed by Lee.

Regarding Claim 13, Lee in Fig 10 discloses: A wire-bond comprising: 
a first wire (102) pressed between a surface (of 94) and a first wedge tool of a wire-bonding machine, energy being applied to the first wire so that a bond point, including a heel portion (See Fig 10), is formed with the surface; and

The limitation “a first wedge tool of a wire-bonding machine, energy being applied to the first wire” and “pressed between the bond point and a second wedge tool of the wire-bonding machine, energy being applied to the second wire so that” in claim 13 are taken to be a product by process limitation (process of wire bonding), it is the patentability of the claimed product and not of recited process steps which must be established. Therefore, when the prior art discloses a product which  reasonably appears to be identical with or only slightly different than the product claimed in a product-by process claim, a rejection based on sections 102 or 103 is fair. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process ” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claim in “product by process” claim or not.

Regarding Claim 14, Lee in Fig 10 discloses: The wire-bond according to claim 13, wherein: the energy is ultrasonic energy. The limitation “wherein: the energy is 

Regarding Claim 15, Lee in Fig 10 discloses: The wire-bond according to claim 13, wherein: the capping-bond point (Ball of wire 106) is configured to clamp the heel portion (heel of wedge bond for wire 102) of the bond point to the surface in order to prevent the heel portion from experiencing forces that cause heel cracks (Col 6 lines 48-63).

Regarding Claim 16, Lee in Fig 10 discloses: The method for bonding a wire to a surface wire-bond according to claim 13, wherein: the capping-bond point (ball of 

Regarding Claim 18, Lee in Fig 10 discloses: A package for a semiconductor device, the package comprising: a die including a die pad (See Fig 1); 
a lead frame (5) including a lead post (10 in Fig 1 and 94 in Fig 10); and 
a first wire (102) connecting the die pad and the lead post (94), the first wire bonded to the lead post (94) using a wire-bond that includes: 
a bond point that bonds the first wire to the lead post, the bond point including a heel portion (See Fig 10); and 
a capping-bond point (Ball of bond wire 106) that bonds a second wire (106) to the bond point, the capping-bond point configured to press the heel portion against the lead post (Col 2 lines 15-30, Col 6 lines 35-63).

Regarding Claim 19, Lee in Fig 10 discloses: The package for a semiconductor device according to claim 18, wherein: the capping-bond point presses the heel portion against the lead post to point to strengthen the bond point (Col 6 lines 48-63). Lee discloses that the Ball of bond wire 106 prevents heel cracks in bond wire 102 and one of ordinary skilled in the art would understand that this is due to the ball of bond wire 106 clamping down on the heel portion of bond wire 102.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning et al (US 2002/0089070 A1 hereinafter Manning).
Regarding Claim 1, Manning in Fig 3Bdiscloses: A wire-bond, comprising: 
a bond point that bonds a first wire (250b) having a first diameter to a surface, the bond point including a heel portion (See Fig 3B); and 
a capping-bond point (270b above heel of 250b) that bonds a second wire (250a) having a second diameter to the bond point, the capping-bond point configured to fixedly couple the heel portion of the bond point against the surface [0033,0034]. Examiner notes that since the capping bond point of wire 250a is formed on the bond point of wire 250b, it is configured to coupled the heel portion of the bond point against the surface of 120).
Regarding Claim 11, Manning in Fig 3Bdiscloses: The wire-bond according to claim 1, wherein: the bond point is a wedge bond type and the capping-bond point is the wedge bond type [0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al (US 2002/0089070 A1 hereinafter Manning).
Regarding Claim 2, Manning in Fig 3B discloses: The wire-bond according to claim 1, wherein: the first wire and the second wire are different materials [0026]. Manning discloses wires 250a and 250b in [0026] are formed of aluminum or gold and one of ordinary skill will understand and find it obvious that the wires can be chosen to be of different materials.

Regarding Claim 3, Manning in Fig 3B discloses: The wire-bond according to claim 2, wherein: the first wire is copper or gold and the second wire is aluminum. Manning discloses wires 250a and 250b in [0026] are formed of aluminum or gold and one of ordinary skill will understand and find it obvious that the wires can be chosen to be of different materials.
Regarding Claim 7, Manning in Fig 3B discloses: The wire-bond according to claim 1, wherein: the first wire and the second wire are both aluminum, copper, or gold.
Manning discloses wires 250a and 250b in [0026] are formed of aluminum or gold and one of ordinary skill will understand and find it obvious that the wires can be made of the same materials – so that both are aluminum or gold.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5,808,354 hereinafter Lee).
Regarding Claim 9, Lee in Fig 10 discloses: The wire-bond according to claim 8.
Lee does not disclose: wherein: the first diameter is 2mils or less.


Regarding Claim 10, Lee in Fig 10 discloses: The wire-bond according to claim 9.
Lee does not disclose: wherein: the second diameter is greater than or equal to 8mils and less than or equal to 20mils.
.

Claims 1, 5, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al (US 9,565,752 B2 hereinafter Neuman).
Regarding Claim 1, Neuman in Fig 4 (rotated by 180 degrees) discloses: A wire-bond, comprising: 

a capping-bond point (110 connection to 204) that bonds a second wire (110) having a second diameter to the bond point, the capping-bond point configured to fixedly couple the heel portion of the bond point against the surface (surface of 122) [0033,0034]. Examiner notes that since the capping bond point of wire 110 is formed on the bond point of wire 204, it is configured to couple the heel portion of the bond point against the surface of 122).
Regarding Claim 5, Neuman in Fig 4 (rotated by 180 degrees) discloses: The wire-bond according to claim 1, wherein: the second diameter is larger than the first diameter.
Neuman does not disclose: the second diameter is at least four times greater than the first diameter.
However, the Applicant has not disclosed that having the second diameter in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the bond wire diameter affects the current that can be carried along with flexibility and bond strength and thus the first diameter would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the 

Regarding Claim 13, Lee in Fig 10 discloses: A wire-bond comprising: 
a first wire (102) pressed between a surface (of 94) and a first wedge tool of a wire-bonding machine, energy being applied to the first wire so that a bond point, including a heel portion (See Fig 10), is formed with the surface; and
a second wire (106) pressed between the bond point and a second wedge tool of the wire-bonding machine, energy being applied to the second wire so that a capping-bond point (Ball of bond wire 106) is formed with the bond point, the capping-bond point clamping the heel portion of the bond point to the surface (surface of 94).
The limitation “a first wedge tool of a wire-bonding machine, energy being applied to the first wire” and “pressed between the bond point and a second wedge tool of the wire-bonding machine, energy being applied to the second wire so that” in claim 13 are taken to be a product by process limitation (process of wire bonding), it is the patentability of the claimed product and not of recited process steps which must be 

Regarding Claim 17, Neuman in Fig 4 (rotated by 180 degrees) discloses: The wire-bond according to claim 13, wherein: the second diameter is larger than the first diameter.
Neuman does not disclose: the second diameter is at least four times larger than a diameter of the first diameter.
However, the Applicant has not disclosed that having the second diameter in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the bond wire diameter affects the current that can be carried along with flexibility and bond strength and thus the first diameter would be considered a result .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5,808,354 hereinafter Lee) in view of Neuman et al (US 9,565,752 B2 hereinafter Neuman).
Regarding Claim 20, Lee discloses: The package for a semiconductor device according to claim 18.
However, in a similar device Neuman in Fig 4 (rotated by 180 degrees) discloses that a first diameter of the first wire (204) is smaller than a second diameter of a second wire (110).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lee and Neuman so that a first diameter of the first wire is smaller than a second diameter of a second wire as taught by Neuman in Lee’s device since, such form of interconnections using bond wires provides for a economical options for producing IC chips (Col 1 lines 40-45).

Claims 1, 5, 13, 17, 18 and 20 in an alternative interpretation are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 5,808,354 hereinafter Leealt).
Regarding Claim 1, Leealt in Fig 10 discloses: A wire-bond, comprising: 
a bond point that bonds a first wire (102) having a first diameter to a surface, the bond point including a heel portion (See Fig 10); and 
a capping-bond point (100) that bonds a second wire (106’s ball joint) having a second diameter to the bond point, the capping-bond point configured to fixedly couple the heel portion 803 of the bond point against the surface (Col 6 lines 35-63). Examiner notes that the claim does not specify that the first diameter and the second diameter have different values and hence Lee recites all limitations of claim 1. 
Additionally, the final device structure of the instant application as seen in Fig 8M shows that there is only an end portion of the second bond wire left as a clamp on the 
Regarding Claim 5, Leealt in Fig 10 discloses: The wire-bond according to claim 1, wherein: the second diameter (of the ball joint of 106) is larger than the first diameter (of the bond wire 102).
Lee does not disclose: the second diameter is at least four times greater than the first diameter.
However, the Applicant has not disclosed that having the second diameter in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the bond wire diameter affects the current that can be carried along with flexibility and bond strength and thus the first diameter would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result 
Regarding Claim 13, Lee in Fig 10 discloses: A wire-bond comprising: 
a first wire (102) pressed between a surface (of 94) and a first wedge tool of a wire-bonding machine, energy being applied to the first wire so that a bond point, including a heel portion (See Fig 10), is formed with the surface; and
a second wire (106’s ball joint) pressed between the bond point and a second wedge tool of the wire-bonding machine, energy being applied to the second wire so that a capping-bond point (Ball of bond wire 106) is formed with the bond point, the capping-bond point clamping the heel portion of the bond point to the surface (surface of 94).
The limitation “a first wedge tool of a wire-bonding machine, energy being applied to the first wire” and “pressed between the bond point and a second wedge tool of the wire-bonding machine, energy being applied to the second wire so that” in claim 13 are taken to be a product by process limitation (process of wire bonding), it is the patentability of the claimed product and not of recited process steps which must be 
Regarding Claim 17, Leealt in Fig10 discloses: The wire-bond according to claim 13 the second diameter (of the ball joint of 106) is larger than the first diameter (of the bond wire 102).
Leealt does not disclose: the second diameter is at least four times larger than a diameter of the first diameter.
However, the Applicant has not disclosed that having the second diameter in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the bond wire diameter affects the current that can be carried along with flexibility and bond strength and thus the first diameter would be considered a result 
Regarding Claim 18, Leealt in Fig 10 discloses: A package for a semiconductor device, the package comprising: a die including a die pad (See Fig 1); 
a lead frame (5) including a lead post (10 in Fig 1 and 94 in Fig 10); and 
a first wire (102) connecting the die pad and the lead post (94), the first wire bonded to the lead post (94) using a wire-bond that includes: 
a bond point that bonds the first wire to the lead post, the bond point including a heel portion (See Fig 10); and 

Additionally, the final device structure of the instant application as seen in Fig 8M shows that there is only an end portion of the second bond wire left as a clamp on the first bond wire’s heel joint. Thus, the device requires only the end portion of the second bond wire to be present and not the entire second bond wire to remain in the structure (See Fig 8M of instant application). The second bond wire is present during the process of formation of 803 and not in the final product. Hence the ball joint of second wire 106 is being used to read on the limitation “second wire” in this alternate interpretation of Lee reference.
Regarding Claim 20, Leealt discloses: The package for a semiconductor device according to claim 18, a first diameter of the first wire (102) is smaller than a second diameter of a second wire (ball joint of 106).

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.